Ox Application for a Reueaiuxu.-
Watkins, J.
In this case, on the 22nd of June, 1899, as relates to the appointment of a receiver or liquidator, a decree of the court was handed down, which, in part, read as follows, viz:
“That the said judgment, in so far as it appoints a receiver or liquidator, be reversed, reserving to the State of Louisiana and all other parties in interest all rights under the law relative to the appointment of a receiver or liquidator.”
The attorney general and associate counsel have filed an application for rehearing, and so have counsel for defendant.
The State avers that the jiublie interest, and particularly, the interest of the debenture holders demand a settlement of the question as relates to the appointment of a receiver or of a liquidator; and the State asks that the liquidator appointed by the Governor be recognized.
These eases were argued late in the session. The argument was directed to the-question of the legality vel non of the charters under which the respective companies carried on business.
The illegality of the charters was decreed. The court considered -that, as to liquidator or receiver vvl non, contradictorily with parties in interest, the question can be considered in the District. Court to which the judgment is remanded for execution.
The whole question as to the appointment of liquidator or receiver is left at large and to be considered as 'an original question. Whether the appointment of liquidator lies with the Governor, or of receiver with the court, or the parties in interest, we do not determine. It is left as au open question.
The judgment appealed from is affirmed except as specifically reversed or amended.
Rehearing-s refused.
Monroe, J., takes no part.